Per Curiam.
— The respondent in her complaint, filed three years after the event, charges the appellants with having’ burnt her house. The statement of facts discloses nothing rising to the dignity of testimony tending to establish liability on the part of the appellants. The jury’s verdict (for an amount greatly in excess of any reasonable valuation of the destroyed property) can only be accounted for on the basis of prejudice. The judgment should have been granted to the appellants, and it is now so ordered.